DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-11 are pending with claims 10-11 withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 8/11/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 11/9/2021.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 8/11/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 11/9/2021.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant is advised to cancel all withdrawn claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	November 10, 2021